Mahoney, P. J.,
concurs in the following memorandum. Mahoney, P. J. (concurring). I do not agree that the trial court properly concluded that the search and seizure was authorized as a *948proper stop and frisk (see CPL 140.50, subd 3; Sibron v New York, 392 US 40; Terry v Ohio, 392 US 1). However, the seizure was justified, in my view, under the inevitable discovery principle. Because the police made a lawful decision to impound defendant’s automobile, they had a right to conduct an inventory search (People v Roman, 53 NY2d 39, 41). Since the gambling records would inevitably have been discovered during an inventory search, they are not inadmissible despite the fact that the seizure from defendant may have been unlawful (see People v Fitzpatrick, 32 NY2d 499, 506, cert den 414 US 1033, 1050).